Citation Nr: 1816215	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD. 

2.  Entitlement to a rating in excess of 30 for service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 Board videoconference hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in September 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In a February 2017 rating decision, the RO increased the Veteran's disability rating for his service-connected bilateral pes planus from 10 percent disabling to 30 percent disabling effective December 23, 2010.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the period on appeal the Veteran's service-connected bilateral pes planus manifested with objective evidence of pain and swelling on manipulation and use.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.102, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was initially granted for bilateral pes planus in a July 2000 rating decision.  The Veteran submitted a claim for increased rating in December 2010.  The bilateral pes planus has been evaluated under 38 C.F.R. § 4.71a, Code 5276, for flat foot.  Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

II.  Analysis 

The Veteran filed a claim for increased rating on December 23, 2010.  

The Veteran was provided with several VA examinations over the course of the appeal to include a June 2011 VA examination.  The Veteran reported the pain felt like burning and cramping.  At rest he did not experience pain, weakness, stiffness, swelling, or fatigue; however, while standing or walking he experienced pain, stiffness, and swelling.  The Veteran could only walk one mile and participate in limited prolonged standing.  Following a physical examination the examiner noted the Veteran's posture and gait were normal.  The examiner noted palpation of the plantar surface of the feet revealed slight tenderness bilaterally.  The Achilles tendon alignment was normal bilaterally with weight bearing and non-weight bearing.  The examiner noted the Veteran did not require any assistive devices for ambulation.  In the left foot the examiner noted there was a slight degree of valgus present, which could not be corrected by manipulation.  In addition the left foot showed forefoot mal alignment of a slight degree which could not be corrected by manipulation.  The Veteran's left foot presented with a deformity of inward rotation of the superior portion of the os calcis and deformity of medial tilting of the upper border of the talus.  The examiner found there was no hallux valgus or hallux rigidus present.  

The Veteran was provided with a June 2012 VA examination.  The Veteran reported pain in both feet since and pain with walking.  The physical examination revealed evidence of bilateral flat foot deformity and bilateral calcervus valgus.  The examiner noted the Veteran did not use assistive devices.  

The Veteran was also provided with a July 2013 VA examination.  The examiner noted the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, foot injuries, malunion or nonunion of tarsal or metatarsal bones, or bilateral week foot. 

Pursuant to the Board remand, the Veteran was most recently provided with a January 2017 VA examination.  The examiner noted a diagnosis of bilateral pes planus in 2011.  The Veteran reported burning pain at the bottoms of his feet first thing in the morning and with walking or standing for long periods of time.  The Veteran denied flare ups or functional loss or impact.  The Veteran indicated he had pain in both feet which was accentuated on use.  The examiner noted there was no indication of swelling on use or calluses.  The examiner noted the Veteran used bilateral arch supports.  There was no extreme tenderness of plantar surfaces on either foot.  On weight bearing there was bilateral decreased longitudinal arch height.  There was no objective evidence of marked deformity, marked pronation, or lower extremity deformity.  There was also no marked inward displacement or severe spasm of the Achilles tendon.  The Veteran noted he was not experiencing pain at time of examination because it only occurred first thing in the morning or when walking or standing for long periods of time.  The examiner noted a functional impact of the Veteran being required to wear footwear that accommodated arch supports and limiting his weight bearing to 30 minutes per hour.
  
In addition the Veteran has received VA treatment for his service-connected bilateral pes planus.  An August 2015 VA treatment record noted the Veteran reported chronic plantar fasciitis with standing.  The Veteran also reported blisters on the sides of his feet but that he got relief following a change of his shoes.  The Veteran was advised to take ibuprofen as needed.  A September 2015 VA treatment record noted the Veteran had an x-ray of both feet which showed normal bone density.  The treatment provider provided an impression of "unremarkable feet."

The Veteran has provided lay statements regarding the symptomatology of his pes planus.  The Veteran was provided with a March 2016 videoconference Board hearing.  He testified that he experienced pain at the bottoms of his feet where the arch is.  The Veteran noted when he stands on his feet longer than 45 minutes his ankle swells up.  The Veteran reported tenderness of the surface of his feet and severe pain.  The Veteran reported it was difficult to stand for long periods of time at work.  The lay persons are competent to attest to factual matters of which he has first-hand knowledge (e.g., pain with prolonged standing).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds the Veteran is competent to testify as to the symptoms of his service-connected pes planus.    

To assign a 50 percent rating, there would need to be evidence of bilateral pronounced pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  

The evidence of record does not demonstrate that the Veteran's pes planus manifested with symptoms that more closely approximate a 50 percent rating.  Specifically, the June 2011 and January 2017 VA examiners found the Veteran had slight rather than extreme tenderness of the plantar surfaces.  The Veteran also did not present with evidence of marked pronation, marked deformity, or severe spasms.  See June 2011 and January 2017 VA examinations.  While the June 2011 VA examiner did note the Veteran's left foot presented with a deformity of inward rotation of the superior portion of the os calcis, there is no evidence to suggest that this inward rotation was marked or that it was also present in the right foot.  Moreover, the January 2017 found that there was no inward rotation in either foot further indicating that the left foot inward rotation present in June 2011 was not marked.  

As such, the Board finds the Veteran's service-connected bilateral pes planus more closely approximates a 30 percent rating; therefore, a rating in excess of 30 percent is not warranted.  

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran reported he stopped working in 2014 due to his feet, ankles, and PTSD.  In May 2015 the Veteran was awarded entitlement to TDIU effective July 31, 2014.  The record does not show that the Veteran had stopped working because of his feet prior to July 2014.  As such, further discussion of TDIU is unnecessary. 


ORDER

Entitlement to a rating in excess of 30 for service-connected pes planus is denied.  


REMAND

The Veteran is seeking entitlement to service connection for sleep apnea.  In response to the September 2016 Board remand a January 2017 VA examination and opinion was obtained.  The opinion provider concluded the Veteran's sleep apnea was not etiologically related to his active service because there was no evidence in his service treatment records (STRs) noting symptoms of sleep apnea.  The examiner also concluded the Veteran's service-connected posttraumatic stress disorder (PTSD) did not cause or aggravate his sleep apnea.  The examiner again noted the absence of in-service complaints of sleep apnea and found the Veteran's obesity more likely caused his sleep apnea.  In addition the examiner noted that medical literature did not reach a consensus regarding whether PTSD can cause or aggravate sleep apnea.  

The Board finds the January 2017 opinion to be inadequate.  The January 2017 examiner impermissibly relied solely on the absence of reports of sleep apnea in the Veteran's STRs when providing an opinion.  In addition, the examiner did not address the Veteran's statements indicating his in-service sleep apnea symptoms began in service or the buddy statements he presented that supported his contention.  See July 2012 Buddy Statements, February 2013 Veteran Statement, January 2015 Notice of Disagreement, and March 2016 Board videoconference hearing testimony.  In addition the examiner did not explain why an absence of consensus in the medical community regarding whether PTSD can cause or aggravate sleep apnea precludes the possibility that this specific Veteran's PTSD causing or aggravating his sleep apnea.  As such, an addendum opinion must be obtained on remand.  The Veteran's representative submitted argument that addresses an increased risk of sleep apnea with increasing severity of PTSD.  The examiner should comment on that study in the addendum opinion. 

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  The AOJ must contact the VA examiner who examined the Veteran in January 2017 in connection with his claim for service-connection for sleep apnea and request an addendum opinion.  

Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea is etiologically related to his active service?

The examiner should consider and discuss as necessary the July 2012 Buddy Statements, February 2013 Veteran Statement, January 2015 Notice of Disagreement, and March 2016 Board videoconference hearing testimony noting the Veteran experienced in-service symptoms of sleep apnea.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?

(c)  Is it at least as likely as not that the Veteran's service-connected PTSD aggravated his sleep apnea?  In answering this question, the examiner should specifically comment on a study referred to in the February 2018 Appellate Brief.  There is no specific citation provided, but it appears to be from the September 2015 "Current Issue of PTSD" that addresses a study that showed the likelihood of having a high risk of obstructive sleep apnea goes up with increasing severity of PTSD symptoms.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner should provide a thorough rationale for all opinions expressed. 

3.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


